      Case: 5:19-cv-00329-SL Doc #: 6 Filed: 02/14/19 1 of 10. PageID #: 19



(Rev. 02-02-16)




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

JUSTIN K. VIRDEN,                             )          CASE NO. 5:19cv329
                                              )
                                              )
                          PLAINTIFF,          )          JUDGE SARA LIOI
                                              )
vs.                                           )
                                              )          INITIAL STANDING ORDER
                                              )
CLIENT SERVICES, INC.,                        )
                                              )
                                              )
                        DEFENDANT.            )


          This INITIAL STANDING ORDER shall apply throughout the course of all

proceedings in this case except when specifically modified by separate order.

I.        ELECTRONIC FILING

          All attorneys are required to file electronically. Registration forms, training

materials and tutorials are available on the court’s website (www.ohnd.uscourts.gov).

Parties must consult the Electronic Policies and Procedures Manual to verify that a

particular document is suitable for electronic filing.

II.       RULES GOVERNING

          This case is governed by both the Local Rules of the United States District Court

for the Northern District of Ohio and the Federal Rules of Civil Procedure. All counsel and

unrepresented parties shall familiarize themselves with the Local and Federal Rules.

          If this case alleges infringement of a patent in a complaint, counterclaim, cross-

claim, or third-party claim, or seeks a declaratory judgment that a patent is not infringed, is
        Case: 5:19-cv-00329-SL Doc #: 6 Filed: 02/14/19 2 of 10. PageID #: 20


invalid, or is unenforceable, it shall also be governed by the Local Patent Rules for the

United States District Court for the Northern District of Ohio.

III.       DOCUMENT FORMATTING

           All documents filed in this action, whether electronically or by other means, shall

comply with the formatting requirements of LR 10.1. Electronically-filed documents

(including exhibits, if possible) must be text-searchable. Nonconforming documents may

be stricken, in the Court’s discretion.

IV.        COURTESY COPIES

           A courtesy copy of any motion or brief that exceeds thirty (30) pages (counting

exhibits) must be supplied to chambers no later than three (3) business days after the

original is filed. The courtesy copy must be an exact copy of the filed document, including

the electronically-applied header on every page.

V.         FILING EXHIBITS,1 RECORDS OF PROCEEDINGS, AND TRANSCRIPTS

A.         Filing Exhibits in Support of a Document

           Except in habeas corpus cases and/or cases involving administrative records of any

kind (which are governed by Section C, below), when electronically filing exhibits in

support of a main document, such as a dispositive motion, each exhibit shall be uploaded

as a separate attachment to the main document and shall be identified with a description,

not merely a number. For example, if the first exhibit consists of the affidavit of John Doe,

the attachment should be identified as “Exhibit 1 - Affidavit of John Doe.” Exhibits may

not be bundled and filed in sections. For example, it will be considered non-compliant to




1
    See § IX, infra, for directives for labeling exhibits for any hearing.
                                                          -2-
     Case: 5:19-cv-00329-SL Doc #: 6 Filed: 02/14/19 3 of 10. PageID #: 21


file the first five exhibits together under the description “Exhibits 1 to 5” and the second

five exhibits as “Exhibits 6 to 10.”

B.     Filing Transcripts

       When filing a transcript is appropriate, it shall be filed either separately or as an

attachment to a main cover document styled as “Notice of Filing Transcript(s).” Each

volume of transcripts shall be identified with a description (e.g., Trial Transcript Vol. I pp.

x to xxx [page range]; Sentencing Transcript; Deposition of John Doe).

C.     Habeas Corpus and Administrative Records

       The separate components of the state court records in habeas corpus cases and of

the records of any kind of administrative proceeding (e.g., in social security or ERISA

cases) may not be uploaded as separate documents. These records must be uploaded as

one, combined document with individual bookmarks, provided each bookmark is clearly

identified with a description of the exhibit. The filer must also add the parenthetical

“(bookmarked)” in the docket text.

D.     Non-Conforming Filings

       Filers shall consult with the Office of the Clerk if uncertain how to properly file

exhibits under the terms of this Order.

       The Clerk is hereby authorized to forthwith (1) strike all non-conforming

documents, (2) reflect the same by way of a public notation on the docket, and (3) notify

counsel by e-mail of the need to refile according to the terms of this Order. Should refiling

be required, the deadline for such refiling shall be exactly two (2) business days from the

date and time of the Clerk’s notation on the docket, as reflected on the electronic receipt of

such notation.

                                             -3-
       Case: 5:19-cv-00329-SL Doc #: 6 Filed: 02/14/19 4 of 10. PageID #: 22


VI.      CITATIONS TO THE RECORD

         The header of every document in the electronic record of a case contains a “PageID

#” in the upper right corner. Whenever possible, a filing that makes reference to other

documents in the record, shall do so using that PageID #. For example, a reference might

be: “Doc. No. 22 at 253” – where “253” is the Page ID #.

VII.     FILING UNDER SEAL

         Absent a statute or an order of this Court, documents may not be filed under seal.

See L.R. 5.2; Electronic Filing Policies and Procedures Manual § 16.

         Should a sealing order be in effect (e.g., a protective order that permits sealing of

confidential documents), the Court will expect the filing parties to be mindful that this is a

public forum. No protective order or other sealing order is blanket authority to file entire

documents under seal. Only relevant portions of relevant documents are subject to sealing

under the terms of an approved order. For example, an entire memorandum in support of a

motion for summary judgment would not be placed under seal merely because it makes

mention of a document that is under seal. Nor would an entire deposition transcript be

placed under seal because confidential information was inquired into during the course of

the deposition.

         Therefore, in most cases, protected or confidential information subject to a sealing

order or statute should be filed separately under seal and be merely made reference to in

the public document. If, however, the nature of a particular case presents the rare instance

where the confidential information must be intertwined within the text of the document, a

party may timely move the Court for leave to file both a redacted version for the public

docket and an unredacted version for sealing.

                                             -4-
     Case: 5:19-cv-00329-SL Doc #: 6 Filed: 02/14/19 5 of 10. PageID #: 23


        Further, where documents are legitimately filed under seal, attorneys will be

required to use the following procedure. Absent a court-granted exception based upon

extraordinary circumstances, any and all filings made under seal shall be submitted

electronically and shall be linked to the relevant authorizing order. If both redacted and

unredacted versions are being submitted for filing, each version shall be clearly named so

there is no confusion as to why there are two entries on the docket for the same filing.

        If the Court has granted an exception to electronic filing, a sealed filing shall be

placed in a sealed envelope marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER.” The sealed envelope shall display the case name and number, a designation as to

what the document is, the name of the party on whose behalf it is submitted, and the name

of the attorney who has filed the sealed document. A copy of the relevant authorizing order

shall be included in the sealed envelope.

        Finally, the Court makes perfectly clear that, if and when a case where sealing is

authorized comes on for hearing, argument, or trial, the courtroom will not be sealed. Any

and all documents and information that may have been subject to sealing during discovery

will no longer enjoy a protected or confidential designation. The hearing, argument, or trial

will be public in all respects.

VIII. MOTIONS PRACTICE

A.      General

        Typically, the Court will rule on all but substantive motions without awaiting a

response and/or reply, unless immediately advised by a party that it wishes to oppose the

motion. The Court will not entertain frivolous opposition to motions that have no

substantive bearing on a party’s interests.

                                              -5-
     Case: 5:19-cv-00329-SL Doc #: 6 Filed: 02/14/19 6 of 10. PageID #: 24


        Motions practice shall be generally governed by LR 7.1, unless otherwise

specifically ordered by the Court. Whenever page limits have been imposed either by local

rule or by Court order, at the same time the page-limited document is filed, the filer must

also submit an affidavit certifying compliance with the page limits. The Court will not

increase the page limitations except in extraordinary circumstances and then only if the

exception has been sought at least three (3) business days in advance of the due date for the

relevant filing.

        Every substantive motion that is filed must be responded to and replied to

separately. Rarely, and only with prior leave of Court timely sought, will a party be

permitted to file a single, combined response or reply with respect to separate motions.

Further, the Court will not consider any material that is submitted by way of incorporation

of previously-filed documents.

        All motions, including procedural motions, must be supported by reference to

appropriate legal authority. Where case law is cited in support of a party’s position, the

citation must pinpoint the page in the opinion where the legal proposition being advanced

is located.

        All facts presented to the Court in any brief or memorandum setting forth a party’s

position with respect to a motion must be supported by pinpoint citations to the case

record. For example, it is not sufficient to say: “See Green Affidavit” or “See Williams

Deposition.” Instead, each citation must be to a particular paragraph or paragraphs of the

Affidavit or to a particular page or pages of the Deposition.

        Although discovery materials are not ordinarily to be filed, whenever deposition

testimony is used in support of a party’s position, relevant excerpts of the deposition

                                             -6-
     Case: 5:19-cv-00329-SL Doc #: 6 Filed: 02/14/19 7 of 10. PageID #: 25


transcript (not exceeding two additional pages for context) shall be submitted as properly

identified exhibits to the main document.

       Where deposition excerpts have been attached in support of or in opposition to a

dispositive motion (e.g., a motion to dismiss or for summary judgment), the entire

deposition transcript must also be separately, and simultaneously, filed. Such deposition

transcript must be filed electronically and must be in text-searchable PDF format. If

exhibits are discussed during the course of any deposition, each of those exhibits must be

filed as a properly-identified attachment to the deposition.

B.     Substantive Motions Filed Before the Case Management Conference

       Any motion of a substantive nature (e.g., motion to dismiss, motion to

confirm/vacate arbitration award, motion to remand) filed before the Case Management

Conference must comply with the following directives.

       Any memorandum in support of such motion may not exceed twenty (20) pages.

Responses must be filed within thirty (30) days of the filing of the motion and may not

exceed twenty (20) pages. Replies must be filed within fourteen (14) days of the filing of

the response and may not exceed ten (10) pages.

       The Court will hold a defendant who files a motion under Rule 12 of the Federal

Rules of Civil Procedure to the requirements of Rule 12, including in particular the timing

requirements of Rule 12(a)(4).




                                             -7-
     Case: 5:19-cv-00329-SL Doc #: 6 Filed: 02/14/19 8 of 10. PageID #: 26


C.     Motions for Summary Judgment Filed Before the Discovery Cutoff

       The Court typically permits only one summary judgment motion per party,

although it reserves the right to make exceptions. A party must seek prior leave of Court

before filing any additional or supplemental motions for summary judgment, and leave will

be granted only upon a showing of good cause. A motion for summary judgment with

supporting brief, a brief in opposition, and a reply brief, all complying with relevant page

limitations, are the only documents that will be accepted absent prior leave of Court.

       As a general rule, the Court anticipates summary judgment motions according to

the schedule set forth in the Case Management Plan, and, in any event, only after

completion of discovery. If a party chooses to file a motion for summary judgment at any

time prior to the discovery cut-off, there will be no requirement that the opposition brief be

filed earlier than the date set for that brief by the Case Management Plan, unless the Court

orders otherwise in a particular case. Further, the Court reserves the right to dismiss

without prejudice any prematurely filed motion.

       If a motion for summary judgment is filed even before the Case Management Plan

has issued (i.e., before the Case Management Conference is conducted), page limitations

will be those set by Local Rule 7.1(f) for Standard Track cases, and the deadlines for filing

the response and reply briefs will be governed by Local Rule 7.1(d) and (e), unless the

Court orders otherwise.

D.     Motions for Reconsideration

       The Federal Rules of Civil Procedure make no provision for motions for

reconsideration and these motions are discouraged by the Court. Although, in appropriate

circumstances, a motion for reconsideration might be warranted, parties and counsel are

                                             -8-
        Case: 5:19-cv-00329-SL Doc #: 6 Filed: 02/14/19 9 of 10. PageID #: 27


reminded that such a motion is neither a substitute for appeal nor an opportunity for an

unhappy litigant to reargue the case or to insert arguments inexplicably omitted in earlier

motions. Parties or counsel who file unfounded, unmerited, and unsuccessful motions for

reconsideration simply because they disagree with a ruling, decision, or order should

expect to be sanctioned to the full extent permitted under Fed. R. Civ. P. 11 and 28 U.S.C.

§ 1927.

IX.        HEARINGS 2 OTHER THAN TRIALS 3

           Ordinarily, motions will be decided without a hearing or oral argument. Whenever

the Court does conduct a hearing or argument on a particular motion, it may require pre-

hearing/argument briefs, if the motion has not already been fully briefed. Parties will be

informed by separate order if such briefs will be required.

           Depending on the nature of the case and the type of hearing, the Court may also

limit the amount of time that each side will be permitted to present live testimony and/or

argument at the hearing. If such limitations will be imposed, the parties will be informed of

that fact when the Court schedules the hearing.

           All exhibits for use at any hearing must bear the official case number and shall be

marked before the hearing with official exhibit stickers (available from the clerk upon

request). Notwithstanding the labeling provisions in LR 39.1, all exhibits must be marked

with the party’s designation and Arabic numerals (e.g., “Pl(s). Ex. 1” or “Def(s). Ex. 1”).

Where there are multiple parties on a side and an exhibit is presented on behalf of fewer

than all of them, the party’s name shall be added (e.g., “Pl. Smith Ex. 1” or “Def. Jones Ex.

2
    Hearings in patent cases will be governed by specific orders issued in such cases, not by this Section IX.
3
 Directives specifically relating to trial will issue by separate order at an appropriate time. To the extent any
directive(s) in a trial order differ from the directives herein, the trial order shall govern.
                                                        -9-
     Case: 5:19-cv-00329-SL Doc #: 6 Filed: 02/14/19 10 of 10. PageID #: 28


1”). Joint exhibits shall be similarly marked (e.g., “Joint Ex. 1”). Multiple-page exhibits

must be bates numbered for ease of reference.

        Each party shall come to any hearing with their original, marked exhibits plus

enough marked copies of every exhibit for the following: the Court, the Court’s law clerk,

the witness, and counsel for each party (one copy per party, not one copy for each

counsel).

        Each party shall also, on the day of the hearing, provide to the Courtroom Deputy

Clerk and to opposing counsel a list of witnesses who may testify, along with a brief

description of each witness’s testimony (using the format in Appendix A) and an index of

exhibits that may be used at the hearing, including a brief description of such exhibits

(using the format in Appendix B).


X.      EARLY RESOLUTION OF THE CASE

        If this case is resolved at any time prior to a scheduled proceeding, the parties shall

submit a stipulation of settlement and dismissal, or otherwise notify the Court that such a

stipulation is in process by contacting the Court’s Courtroom Deputy Clerk at 330-252-

6060.

        IT IS SO ORDERED.

Dated: February 14, 2019
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                             - 10 -
